Citation Nr: 0923025	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-37 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a dental condition 
claimed as excessive wear and erosion of teeth, claimed as 
secondary to service-connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1990 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefits sought on appeal.

The Veteran has subsequently relocated to Minnesota.  As 
such, this matter was transferred to the jurisdiction of the 
RO in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further action on this matter is warranted. The purpose of 
this Remand is to obtain a VA dental examination to determine 
the etiology of the Veteran's claimed dental disorder(s) and 
to inform the Veteran of the criteria to establish secondary 
service connection.

The Veteran is service-connected for irritable bowel 
syndrome. The Veteran contends that his frequent vomiting has 
led to an erosion of the enamel on his teeth, thus causing 
substantial damage. Therefore, he maintains that service 
connection is warranted on a secondary basis. 38 C.F.R. § 
3.310(a).  The Veteran has not been notified of the 
requirements to establish service connection on a secondary 
basis.

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

The Veteran submitted a letter from his private dentist, Dr. 
DG, dated March 2004. Dr. DG opined that the Veteran's 
vomiting was not the sole cause of the excessive wear to his 
teeth, but it could be a contributing factor to the erosion.

The Veteran's representative, in a June 2009 written 
statement, requested a VA examination in order to determine 
the etiology of the Veteran's dental disorder.  

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of entitlement to 
service connection for a dental disorder.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claims. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that the Veteran 
has been issued a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish secondary 
service connection, in accordance with 
38 C.F.R. § 3.310 (2008).

2.	The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence from medical  care providers 
who have treated him for any dental 
disorders. The RO/AMC should then 
obtain and associate with the claims 
file any records identified by the 
Veteran that are not already in the 
claims file. The RO/AMC should ensure 
that all VA medical treatment records 
are associated with the file. 

3.	The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, shall schedule the Veteran 
for a VA examination with a dentist.

The purpose of the examination is to 
determine the etiology of the Veteran's 
dental disorder(s).

The following considerations will 
govern the examination:

a. The claims folder and a copy of this 
remand, will be reviewed by the examiner. 
The examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

b. If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All necessary 
testing should be done. The examiner 
should review the results of any testing 
prior to completion of the examination 
report.

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner should 
determine the etiology of any dental 
disorders that may be present.  

Specifically, the examiner should address 
the following:

The examiner should provide an opinion as 
to whether any current dental disability 
is causally related to service trauma. 

In addition, the dentist should provide 
an opinion as to whether any current 
dental disability was caused or 
chronically worsened by the Veteran's 
service-connected irritable bowel 
syndrome.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should 
so state. 

4.	 The Veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence, both a direct 
and secondary basis. If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

